Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-22 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as POPE (US Pub No. 20210136553) directed to tracking device for a track and rescue system that wirelessly couples to a control system via a first link established between a control system first type wireless communication interface coupled to the control system and a tracking device first type wireless communication interface included in the tracking device when the tracking device first type wireless communication interface is within range of the control system first type wireless communication interface. 
The prior art of record is different than the claimed invention because in the claimed invention initiating, with the processing module, a last resort timer that has a last resort duration; in response to expiration of an initiated last resort timer or expiration of an initiated confidence delay timer, triggering, with the processing module, an OOR alert for the tracking device; and in response to a determination by the processing of the combined OOR evaluation data of the OOR process that the calculated OOR confidence level does not meet the confidence level threshold, resetting and re-running, with the processing module, the OOR process for the tracking device, wherein the resetting the OOR process for the tracking device comprises stopping and resetting any initiated timer. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 21 and 22.  Accordingly claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687